         Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 1 of 70



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO

___________________________________
                                     )
SIXTA GLADYS PEÑA MARTÍNEZ,          )
NÉLIDA SANTIAGO ÁLVAREZ,             )
MARÍA LUISA AGUILAR GALÍNDEZ,        )
GAMALY VÉLEZ SANTIAGO,               )
VICTOR RAMÓN ILARRAZA ACEVEDO,       )
MARITZA ROSADO CONCEPCIÓN,           )
ROSA MARIA ILARRAZA ROSADO,          )
RAMÓN LUIS RIVERA RIVERA, and        )
YOMARA VALDERRAMA SANTIAGO,          )
                                     )
                     Plaintiffs,     )
                                     )
          v.                         )                CIVIL ACTION
                                     )                NO. 18-01206-WGY
U.S. DEPARTMENT OF HEALTH            )
AND HUMAN SERVICES; ALEX AZAR, in )
his official capacity as Secretary )
of Health and Human Services;        )
SONNY PERDUE, in his official        )
capacity as Secretary of             )
Agriculture; U.S. DEPARTMENT OF      )
AGRICULTURE; ANDREW SAUL, in his     )
official capacity as Commissioner )
of Social Security; ∗ and the SOCIAL )
SECURITY ADMINISTRATION,             )
                                     )
                     Defendants.     )
___________________________________)


YOUNG, D.J. ∗                                              August 3, 2020

               FINDINGS OF FACT, RULINGS OF LAW, AND ORDER




     ∗ Pursuant to Rule 25(d) of the Federal Rules of Civil
Procedure, Commissioner Andrew Saul is automatically substituted
as the named defendant in place of the former Acting
Commissioner of Social Security, Nancy A. Berryhill.
     ∗    Of the District of Massachusetts, sitting by designation.
         Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 2 of 70



I.   INTRODUCTION

     The federal safety net is flimsier and more porous in

Puerto Rico than in the rest of the nation.           Three basic federal

programs created for the financially neediest Americans are off

limits to residents of Puerto Rico: Supplemental Security Income

(“SSI”), which provides extra income for the elderly, blind, or

disabled; the Supplemental Nutrition Assistance Program

(“SNAP”), formerly known as food stamps; and the Medicare Part D

Low-Income Subsidy (“LIS,” also called “Extra Help”), which

helps cover the cost of a prescription drug plan.            Instead of

these three welfare programs Congress funds substitute

initiatives on the island, but they are less generous by far.

To be blunt, the federal government discriminates against

Americans who live in Puerto Rico.          The question in this case is

whether that discrimination is constitutional.

     The nine plaintiffs (“Plaintiffs”) are all U.S. citizens

who reside in Puerto Rico -- by the way, Congress granted

citizenship to residents of the island over 100 years ago. 1              All

of them are poor enough to qualify for at least one of the

benefits programs listed above, and would otherwise be eligible,

except for one problem: they live in Puerto Rico.            They have

brought this case against several government defendants


     1 Jones Act, Pub. L. No. 64-368, § 5, 39 Stat. 951, 953
(1917).


                                      [2]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 3 of 70



(collectively, “the Government”) claiming that excluding the

Plaintiffs from those welfare programs solely because they live

in Puerto Rico violates the equal protection component of the

Fifth Amendment’s Due Process Clause.

     At bottom, this case is about “our American ideal of

fairness.”   Bolling v. Sharpe, 347 U.S. 497, 499 (1954).

Fairness can sometimes be a notion too elusive or vague to

furnish a satisfying legal rule.     Yet that ideal, clothed in the

constitutional garb of equal protection and due process, is also

the supreme law of the land.     That does not mean judges decide

cases crudely based on their personal sense of right and wrong.

Rather, unless the law burdens a fundamental right or classifies

people along suspect lines, the crucial question where the law

treats people unequally is whether that discriminatory policy

could be rational, the bare minimum we must expect from our

government when it singles some of us out for worse treatment.

     The Government argues that there is a rational basis for

excluding residents of Puerto Rico from these welfare programs.

In fact, it claims there are three good rationales: (1)

residents of Puerto Rico are generally exempt from paying the

personal federal income tax; (2) the cost of extending these

programs to Puerto Rico would be very high; and (3) fully

granting these benefits in Puerto Rico might disrupt the

island’s economy.   The Government also notes that these three


                                  [3]
         Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 4 of 70



reasons were accepted by the Supreme Court forty years ago when,

in a pair of short decisions issued in 1978 and 1980, it

rejected similar suits challenging the exclusion of Puerto Rico

from certain welfare programs. 2

     This Court, guided in large part by a recent decision of

the U.S. Court of Appeals for the First Circuit, 3 disagrees with

the Government.       As the First Circuit explained and this Court

will amplify below, the two Supreme Court precedents cited by

the Government do not control this case, and none of the

Government’s proposed theories supplies a rational basis for

these discriminatory policies against Puerto Ricans.            The income

tax rationale is inadequate because the beneficiaries of these

programs are, by definition, poor people who generally do not

pay income tax no matter where they live.           Nor can the high cost

of providing benefits to Puerto Rico residents be a standalone

reason to exclude them.        Facing budgetary constraints, Congress

could have spread out benefit reductions equally or it could

have excluded any slice of the population -- so why pick

residents of Puerto Rico?        Wanting to cut costs cannot explain

who gets cut.




     2 Harris v. Rosario, 446 U.S. 651 (1980) (per curiam);
Califano v. Gautier Torres, 435 U.S. 1 (1978) (per curiam).
     3    United States v. Vaello-Madero, 956 F.3d 12 (1st Cir.
2020).


                                      [4]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 5 of 70



     That leaves the economic disruption theory.        The Government

argues that, because of Puerto Rico’s high poverty and

unemployment rates, extending these benefit programs may have an

especially adverse impact on labor incentives on the island.

The Plaintiffs assert that this economic disruption theory is

scientifically baseless, and that pumping more money into Puerto

Rico would in fact boost the economy.      That may be, but the

Court cannot say on this record that the theory is so

empirically shaky as to be irrational per se.       Nevertheless, the

economic disruption theory cannot rationally explain the

categorical exclusion of residents of Puerto Rico from these

particular programs.   That is so, in part, because these

programs all provide uniform benefits nationwide no matter the

local poverty rate or other economic variations.        Moreover, the

exclusions encompass a huge segment of financially needy people

(such as the elderly and people with disabilities) for whom no

“incentive” is apt to place a job within reach.        In the case of

SNAP, positing an economic disruption motivation for the

exclusion leads to even deeper irrationality: by taking Puerto

Rico out of the national SNAP program, Congress has applied

SNAP’s key labor-incentivizing strategies throughout the rest of

the country but not in Puerto Rico.

     With these rationales faltering, nothing remains to justify

the discriminatory policy.    As the Court will explain in detail


                                  [5]
      Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 6 of 70



below, denying needy U.S. citizens equal access to the SSI,

SNAP, and LIS safety nets simply because they reside in Puerto

Rico is unconstitutional, a breach of “our American ideal of

fairness.”   Bolling, 347 U.S. at 499.      Further, the Court

determines that declaratory and injunctive relief is appropriate

Commonwealth-wide.    Accordingly, the Government is enjoined from

enforcing the unconstitutional exclusion of otherwise eligible

residents of Puerto Rico from the SSI, SNAP, and LIS programs

throughout the Commonwealth of Puerto Rico.

II.   FINDINGS OF FACT

      A.   Procedural History

      The Plaintiffs filed their complaint on April 13, 2018.

Compl. 1, ECF No. 1.     After a hearing held on March 27, 2019,

this Court denied the Government’s motion to dismiss, ECF No.

55, and on April 15, 2019 issued a Memorandum of Decision.             Peña

Martínez v. Azar, 376 F. Supp. 3d 191 (D.P.R. 2019).         In late

2019, both parties moved for summary judgment.        Pls.’ Mot. Summ.

J. Inc. Mem. L. (“Pls.’ Mot.”), ECF No. 72; Defs.’ Combined

Cross-Mot. Summ. J. & Opp’n Pls.’ Mot. Summ. J. Inc. Mem. L.

(“Defs.’ Mem.”), ECF No. 78; Pls.’ Combined Reply Supp. Pls.’

Mot. Summ. J. & Opp’n Defs.’ Cross-Mot. Summ. J. (“Pls.’

Reply”), ECF No. 83; Reply Mem. Supp. Defs.’ Cross-Mot. Summ. J.

(“Defs.’ Reply”), ECF No. 85.




                                   [6]
         Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 7 of 70



     While those motions for summary judgment were pending, the

First Circuit decided a case of direct and obvious relevance,

United States v. Vaello-Madero, 956 F.3d 12 (1st Cir. 2020).

The parties had the chance to address the impact of Vaello-

Madero on this case.       Notice Suppl. Authority, ECF No. 88;

Defs.’ Response Pls.’ Notice Suppl. Authority, ECF No. 89.                With

the parties’ consent, the Court then heard oral argument on the

motions for summary judgment as a case stated on June 4, 2020. 4

See Tr. Case-Stated Hr’g, ECF No. 94.          The Court took the matter

under advisement and requested further briefing regarding the

nature and scope of a potential remedy.          Id. at 34-35; Pls.’

Suppl. Br. Scope Remedy (“Pls.’ Remedies Br.”), ECF No. 95;

Defs.’ Mem. L. Remedies (“Defs.’ Remedies Br.”), ECF No. 96.

     B.      Case-Specific Findings

     The parties have stipulated to the basic facts of this

case: how the three welfare programs operate, the Plaintiffs’

histories and ineligibility for those programs, and the likely


     4 “Case stated hearings provide an efficacious procedural
alternative to cross motions for summary judgment.” Sawyer v.
United States, 76 F. Supp. 3d 353, 356 (D. Mass. 2015) (citing
Continental Grain Co. v. Puerto Rico Mar. Shipping Auth., 972
F.2d 426, 429 n.7 (1st Cir. 1992)). “In a case stated, the
parties waive trial and present the case to the court on the
undisputed facts in the pre-trial record. The court is then
entitled to ‘engage in a certain amount of factfinding,
including the drawing of inferences.’” TLT Constr. Corp. v. RI,
Inc., 484 F.3d 130, 135 n.6 (1st Cir. 2007) (quoting United
Paperworkers Int’l Union Local 14 v. International Paper Co., 64
F.3d 28, 31 (1st Cir. 1995)).


                                      [7]
      Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 8 of 70



cost of extending the programs to Puerto Rico residents.          See

Joint Stipulations Fact (“Joint Stip.”), ECF No. 67.         They do

not dispute anything important about Puerto Rico’s population or

its tax status.    In the few instances where the parties debate

factual matters (principally regarding how extending these

welfare programs to Puerto Rico would affect its economy), the

Court finds it unnecessary to make a factual determination, as

will be explained below.      Accordingly, the Court sets forth the

following findings of fact as undisputed by the parties.

            1.    Challenged Programs

      The big picture is that residents of Puerto Rico are

categorically excluded from the SSI, SNAP, and LIS programs that

operate in the fifty states, the District of Columbia, and some

territories (the Northern Mariana Islands for SSI benefits, Guam

and the U.S. Virgin Islands for SNAP).       Id. ¶¶ 6-8, 18-20, 32-

33.   Instead, the federal government funds alternative welfare

programs for Puerto Rico, but the substitute programs offer less

coverage and smaller benefits than do the SSI, SNAP, and LIS

programs.    Id. ¶¶ 11-12, 23-24, 35.

                  a.    Supplemental Security Income

      Supplemental Security Income, or SSI, provides additional

cash income to people who are “aged” (65 years of age or older),

“blind,” or “disabled,” if their income and resources fall below

specified limits.      Id. ¶ 5; 42 U.S.C. §§ 1382, 1382c.      The



                                   [8]
         Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 9 of 70



statute restricts SSI benefits to “resident[s] of the United

States,” id. § 1382c(a)(1)(B)(i), defined as “the 50 States and

the District of Columbia,” id. § 1382c(e).           Residents of the

Northern Mariana Islands may also qualify for benefits.             Joint

Stip. ¶ 6. 5     Residents of Puerto Rico, however, are excluded.

Id. ¶ 7. 6    Funding for the SSI program is fully drawn from the

General Fund of the United States Treasury (“General Fund”).

Id. ¶ 9.

     In lieu of SSI, Puerto Rico operates a substitute program

called Aid to the Aged, Blind, or Disabled (“AABD”).            Id. ¶ 10.

The AABD program is less generous than SSI in two ways: the

income and resource thresholds are higher, such that many poor

people would be eligible for SSI but do not make the cutoff for

AABD; and even for those who qualify, the average monthly



     5 Congress separately made SSI program benefits available to
residents of the Commonwealth of the Northern Mariana Islands.
See Pub. L. No. 94-241, § 502(a)(1), 90 Stat. 263, 268 (1976)
(codified at 48 U.S.C. § 1801 note, and implemented by 20 C.F.R.
§ 416.120(c)(10)). Additionally, the United States District
Court for the District of Guam recently ruled that excluding
residents of Guam from SSI benefits violates equal protection.
See Order, Schaller v. U.S. Social Security Administration, Civ.
A. No. 18-00044 (D. Guam June 19, 2020), ECF No. 77 (attached in
this docket at Pls.’ Remedies Br., Ex. A., ECF No. 95-1).
     6 The bill passed by the House of Representatives included
“Puerto Rico (with a reduced guaranteed minimum income), Guam,
and the Virgin Islands” in the SSI program, but the Senate’s
bill -- which won the day -- removed those territories from the
program. Staff of Sen. Comm. on Finance, 92d Cong., 2d Sess.,
H.R. 1: Social Security Amendments of 1972: Brief Description of
Senate Amendments, No. 84-712, at 40 (Comm. Print 1972).


                                      [9]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 10 of 70



benefit amount is smaller in the AABD program than in the SSI

program.   Id. ¶¶ 11-12.

     The First Circuit recently summed up the differences

between the AABD and SSI programs:

     AABD is financed by a capped categorical matching
     grant whereby the federal government contributes 75
     percent and the territorial government contributes 25
     percent; administrative costs are split 50/50. Like
     SSI, federal funds for AABD flow (or maybe more
     accurately trickle) from the general fund of the U.S.
     treasury. During fiscal year 2011, the average AABD
     monthly payment was $73.85, compared to SSI payments
     of $438.05 in the fifty states and the District of
     Columbia and $525.69 in the Northern Mariana Islands.
     In fiscal year 2011, 34,401 individuals in Puerto Rico
     were enrolled in the AABD program. The Government
     Accountability Office has predicted that, had Puerto
     Rico been extended SSI at that time, 305,000 to
     354,000 eligible Puerto Rico residents would have
     received SSI.

Vaello-Madero, 956 F.3d at 29-30 (first citing William R.

Morton, Cong. Research Serv., Cash Assistance for the Aged,

Blind, and Disabled in Puerto Rico 12, 21 (2016); then citing

U.S. Gov’t Accountability Off., GAO-14-31, Puerto Rico:

Information on How Statehood Would Potentially Affect Selected

Federal Programs and Revenue Sources (“2014 GAO Report”) 82

(2014)).

     Not surprisingly, the reduced coverage under the AABD

program makes it far cheaper to run than SSI.        The Government

Accountability Office has estimated that, had residents of

Puerto Rico been eligible for SSI benefits in 2011, federal



                                  [10]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 11 of 70



spending would have increased from the approximately $24 million

spent on the AABD program to a range from $1.5 to $1.8 billion.

Joint Stip. ¶ 36 (citing 2014 GAO Report 82).

                b.    Supplemental Nutrition Assistance Program

     Originally called the Food Stamp Program, 7 SNAP provides

assistance for people to buy food if their income and assets

fall below specified limits.     Id. ¶ 14; 7 U.S.C. § 2011.      “Its

universal eligibility (i.e., eligibility depends only on need)

combined with the fact that benefits and caseloads rise freely

with need (i.e., it expands during recessions, since the program

is an entitlement and expenditures are not capped) have elevated

SNAP to its status as the fundamental safety net program in the

United States.” 8


     7 The Food, Conservation, and Energy Act of 2008, Pub. L.
No. 110-234, §§ 4001-4002, 122 Stat. 923, 1092, changed the name
of the Food Stamp Program to the Supplemental Nutrition
Assistance Program. Congress also directed the U.S. Department
of Agriculture to conduct a feasibility study regarding the
inclusion of Puerto Rico in the SNAP program. Id. § 4142, 122
Stat. at 1120; see Food & Nutrition Serv., U.S. Dep’t of Agric.,
Implementing Supplemental Nutrition Assistance Program in Puerto
Rico: A Feasibility Study (2010) (“Feasibility Study”),
https://www.fns.usda.gov/snap/implementing-supplemental-
nutrition-assistance-program-puerto-rico-feasibility-study.
     8 Hilary Hoynes & Diane Whitmore Schanzenbach, US Food and
Nutrition Programs, in 1 Economics of Means-Tested Transfer
Programs in the United States 226-27 (Robert A. Moffitt ed.,
Univ. of Chicago Press 2016); see also id. at 220 (“SNAP is by
far the largest [nutrition] program at a cost of $74.2 billion
in 2014. Nearly one in seven Americans participated in SNAP in
2014, and the program lifted 4.7 million people, including 2.1
million children, out of poverty in 2014.”); id. at 222
(“Studies consistently show that SNAP reduces food insecurity


                                  [11]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 12 of 70



     Residents of the fifty states, the District of Columbia,

Guam, the U.S. Virgin Islands, and qualifying tribal

reservations are eligible for SNAP benefits.           Joint Stip. ¶ 18;

7 U.S.C. § 2012(r).       For those areas, the local government

administers the program while the federal government funds the

benefits and covers 50% of the administrative costs.            Joint

Stip. ¶ 16.     Federal funding for SNAP comes from the General

Fund.     Id. ¶ 17.

     Residents of Puerto Rico are not eligible for SNAP.             Id. ¶

19; 7 U.S.C. §§ 2013(a), 2012(r).           For several years, Puerto

Rico was included in the food stamp program, but in 1981

Congress revoked eligibility for residents of the island.             See

Amendments to the Food Stamp Act of 1964, Pub. L. No. 91-671, §§

2(c), 4, 84 Stat. 2048, 2048, 2050 (1971); Food and Agriculture

Act of 1977, Pub. L. No. 95-113, § 1301, 91 Stat. 913, 960

(1977); Omnibus Budget Reconciliation Act of 1981, Pub. L. No.

97-35, § 116, 95 Stat. 357, 364 (1981).

     Instead of the SNAP program, Puerto Rico receives a federal

block grant to fund its similar Nutrition Assistance Program

(“NAP”).     Joint Stip. ¶¶ 21-22; 7 U.S.C. § 2028.        Yet the

eligibility requirements are stricter for NAP than under SNAP,



and increases health at birth, and greater exposure to SNAP in
early life leads to improvements in medium-term and long-term
health.”).


                                     [12]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 13 of 70



and SNAP benefits tend to be larger.      Joint Stip. ¶¶ 23-25. 9       The

result is that Puerto Rico’s NAP program is less generous than

the SNAP benefits available to residents of the fifty states,

Guam, and the U.S. Virgin Islands.       In fiscal year 2011, the

federal government spent $1.9 billion on NAP, whereas the cost

of aggregate SNAP benefits had residents of Puerto Rico been

eligible would have ranged from $1.7 billion to $2.6 billion.

Id. ¶ 36 (citing 2014 GAO Report 78).       Moreover, average monthly

SNAP coverage would have ranged from 486,000 households to

1,140,000 households in Puerto Rico, compared to 644,176

households covered by NAP in fiscal year 2011.        Id. ¶ 37 (citing

2014 GAO Report 78).

                c.     Medicare Part D Low-Income Subsidies

     Medicare Part D subsidizes private insurers’ prescription

drug plans for elderly or disabled Medicare beneficiaries.             Id.

¶¶ 26-27; 42 U.S.C. § 1395w-102.      The Low-Income Subsidy (“LIS,”

also known as “Extra Help”), 10 in turn, subsidizes low-income

Medicare beneficiaries so that they can purchase a Medicare Part




     9 After Hurricanes Irma and Maria, Congress authorized
temporary supplemental federal funding for NAP to address food
shortages in Puerto Rico. See Additional Supplemental
Appropriations for Disaster Relief Requirements Act of 2017,
Pub. L. No. 115-72, 131 Stat. 1224 (2017).
     10See SSA, Program Operations Manual System (POMS) HI
03001.005, Medicare Part D Extra Help (Low-Income Subsidy or
LIS), https://secure.ssa.gov/poms.nsf/lnx/0603001005.


                                  [13]
      Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 14 of 70



D insurance plan.    Joint Stip. ¶¶ 28-29; 42 U.S.C. § 1395w-114.

Residents of the fifty states may receive LIS benefits if their

income and resources do not exceed certain limits established by

Section 1395w-114(a)(3) of the Medicare statute.         Joint Stip. ¶

29.   LIS funds are available only to residents of the fifty

states and the District of Columbia; residents of Puerto Rico

are ineligible.    Joint Stip. ¶¶ 29, 32; 42 U.S.C. § 1395w-

114(a)(3)(F).

      Instead of LIS, Congress sends some extra money to Puerto

Rico’s Medicaid program to support prescription drug insurance,

but “benefit amounts available to residents of Puerto Rico from

this enhanced Medicaid allotment are substantially smaller than

the LIS benefits available to low-income beneficiaries in the

States.”   Joint Stip. ¶¶ 34-35; 42 U.S.C. § 1396u–5(e).

      LIS is not directly funded by the General Fund; its

resources are drawn from the Supplementary Medical Insurance

Trust Fund (“SMI Trust Fund”).      Joint Stip. ¶ 30.     Yet the SMI

Trust Fund is itself mostly supplied by transfers from the

General Fund (totaling about 72% of program costs in 2019).             See

Medicare Board of Trustees, 2020 Annual Report of the Boards of

Trustees of the Federal Hospital Insurance and Federal

Supplementary Medical Insurance Trust Funds 11, 101 (Apr. 22,

2020), https://www.cms.gov/files/document/2020-medicare-

trustees-report.pdf (“The transfers from the Treasury reflect


                                   [14]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 15 of 70



the direct premium subsidy payments, amounts of reinsurance

payments, RDS amounts, low-income subsidies . . . .”).

     The Government Accountability Office has estimated that,

had the LIS program operated in Puerto Rico in 2011, almost half

a million (493,984) Medicare beneficiaries on the island would

have been eligible for LIS benefits.      Joint Stip. ¶ 37 (citing

2014 GAO Report 71).

           2.    Puerto Rico’s Tax and Economic Status

     The parties agree on the essential features of the tax

regime and economic conditions prevailing in Puerto Rico, though

they sharply disagree as to the likely economic consequences of

enhancing welfare benefits on the island.       The Court finds the

following facts undisputed.

     Residents of Puerto Rico are exempt from personal federal

income taxes unless they are employed by the federal government

or have income from sources outside Puerto Rico.        Defs.’ Mem.,

Ex. A, Defs.’ Statement Undisputed Material Facts Supp. Cross-

Mot. Summ. J. (“Defs.’ Facts”) ¶¶ 20-21, ECF No. 78-1 (citing 26

U.S.C. § 933).   About half the money in the General Fund (49.6%

in 2019) is derived from nationwide federal personal income

taxes.   Off. Management & Budget, Historical Tables, Table 2.2,




                                  [15]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 16 of 70



at 38, https://www.whitehouse.gov/omb/historical-tables/. 11              Even

when they do not pay federal income tax, though, Puerto Ricans

pay various other taxes to the federal government, including

business income taxes, payroll taxes, unemployment insurance

taxes, estate and trust income taxes, estate taxes, gift taxes,

and excise taxes.        Pls.’ Mem., Ex. A, Pls.’ Statement Undisputed

Material Facts Supp. Mot. Summ. J. (“Pls.’ Facts”) ¶ 22, ECF No.

72-1.        From 2000 to 2005, residents of Puerto Rico paid more in

federal taxes than did residents of six states (Alaska, Montana,

North Dakota, South Dakota, Vermont, and Wyoming), and from all

other territories combined.        Id. ¶ 32; see also Vaello-Madero,

956 F.3d at 24-25 (comparing Puerto Rico’s federal tax

contributions to those states and the Northern Mariana Islands).

In fiscal year 2019, the federal government collected

$3,528,739,000 in taxes from Puerto Rico residents.            Internal

Revenue Service, SOI Tax Stats - Gross Collections, by Type of

Tax and State - IRS Data Book Table 5,

https://www.irs.gov/statistics/soi-tax-stats-gross-collections-

by-type-of-tax-and-state-irs-data-book-table-5.

        Puerto Rico’s estimated population is 3.2 million people.

Defs.’ Facts ¶ 22.        Wages in Puerto Rico are lower than the U.S.



        11
       Drawing from the 2018 data, the Government cites the
contribution of individual federal income taxes to the General
Fund as 50.6%. Defs.’ Facts ¶ 23.


                                     [16]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 17 of 70



national average.    Id. ¶ 31.   According to data from the United

States Census Bureau, Puerto Rico’s poverty rate is 43.1%, which

is far worse than the national rate of 13.1% and more than

double the 19.7% rate of Mississippi, the nation’s poorest

state.   See Brian Glassman, A Third of Movers From Puerto Rico

to the Mainland United States Relocated to Florida in 2018,

Census.gov (Sept. 26, 2019) (“Glassman”),

https://www.census.gov/library/stories/2019/09/puerto-rico-

outmigration-increases-poverty-declines.html.        This is not a new

phenomenon.     For decades, poverty has been significantly more

prevalent in Puerto Rico than on the mainland.        See, e.g.,

Jurisdictional Statement at 13 n.14, Harris v. Rosario, 446 U.S.

651 (1980) (per curiam) (No. 79-1294) (“Department of Commerce

statistics show that per capita income in Puerto Rico is

considerably less than half that in the United States and about

half that of the poorest state . . . .”); Jurisdictional

Statement at 8 n.7, Califano v. Gautier Torres, 435 U.S. 1

(1978) (per curiam) (No. 77-88) (“Per capita income of residents

in the United States in 1969 was $3,189; for residents of Puerto

Rico it was $981.”).

           3.     Plaintiffs

     The Court will briefly recount the pertinent undisputed

facts concerning the nine Plaintiffs, all of whom are U.S.




                                  [17]
      Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 18 of 70



citizens living in Puerto Rico who would likely be eligible for

SSI, SNAP, or LIS benefits were they living on the mainland.

                  a.     Sixta Gladys Peña Martínez

      Sixta Gladys Peña Martínez (“Peña”) 12 is 74 years old and a

U.S. citizen living in Hato Rey, Puerto Rico.          Joint Stip. ¶¶

40-41.     But for her residency in Puerto Rico, Peña would likely

qualify for SSI and SNAP benefits.        Id. ¶ 42.    While living in

New York between 2008 and 2016, she received up to $735 per

month in SSI benefits and between $10 and $198 per month in SNAP

benefits.    Id. ¶ 44.    That came to an end when Peña moved to

Puerto Rico in 2017, and she now receives $40 per month in AABD

benefits and $134 per month under the NAP program.          Id. ¶¶ 46,

48.   Were she eligible for SSI and SNAP, her benefits would

likely be higher than what she now receives.          Id. ¶¶ 48-49.

                  b.     Nélida Santiago Álvarez

      Nélida Santiago Álvarez (“Santiago”) is 65 years old and a

U.S. citizen living in Toa Alta, Puerto Rico.          Id. ¶¶ 50-51. 13

She suffers from multiple incapacitating health conditions,


      12
       “According to Spanish naming conventions, if a person has
two surnames, the first (which is the father’s last name) is
primary and the second (which is the mother’s maiden name) is
subordinate.” United States v. Martínez-Benítez, 914 F.3d 1, 2
n.1 (1st Cir. 2019). Hence, the Court refers to individual
plaintiffs by their first surname except where that would create
confusion.
      13
       Her late husband, Juan Ramón Vélez Marrero, was also a
plaintiff in this suit until he passed away in October 2018.
ECF No. 62.


                                   [18]
      Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 19 of 70



including asthma, high blood pressure, and cardiac conditions;

she also has an implantable cardioverter-defibrillator.          Id. ¶

52.   Santiago does not receive AABD benefits but she currently

receives $521 per month under the NAP program for herself and

her two grandchildren.     Id. ¶¶ 54, 57.     But for her residency in

Puerto Rico, Santiago would likely qualify for SSI and SNAP

benefits.   Id. ¶¶ 56, 58.

                 c.    María Luisa Aguilar Galíndez

      María Luisa Aguilar Galíndez (“Aguilar”) is 85 years old

and a U.S. citizen living in San Juan, Puerto Rico.          Id. ¶¶ 59-

60.   But for her residency in Puerto Rico, Aguilar would likely

qualify for LIS benefits.      Id. ¶¶ 63-64.

                 d.    Gamaly Vélez Santiago

      Gamaly Vélez Santiago is 36 years old and a U.S. citizen

living in Toa Alta, Puerto Rico.       Id. ¶¶ 65-66.    She currently

receives $499 per month under the NAP program for herself and

four children, and but for her residency in Puerto Rico she

would likely qualify for SNAP benefits and receive more than she

now does.   Id. ¶¶ 67-69.

                 e.    The Ilarraza-Rosado Family

      Victor Ramón Ilarraza Acevedo (“Mr. Ilarraza Acevedo”) and

Maritza Rosado Concepción, along with their daughter Rosa Maria

Ilarraza Rosado (“Ms. Ilarraza Rosado”) (jointly, “the family”),

are U.S. citizens living together in Toa Alta, Puerto Rico.             Id.



                                   [19]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 20 of 70



¶¶ 70-71.   Mr. Ilarraza Acevedo is 50 years old and suffers from

four herniated discs, tailbone pain, and bipolar disorder.             Id.

¶¶ 72-73.   Ms. Ilarraza Rosado is 24 years old; she has been

diagnosed with a mild to moderate intellectual disability, is

unable to read or write, and has severe retention problems.            Id.

¶¶ 77-78.   No one in the family receives AABD benefits, but the

family receives $410 per month under the NAP program.         Id. ¶¶

75, 80, 83.    But for their residency in Puerto Rico, the family

would likely qualify for SSI and SNAP benefits, and their SNAP

benefits would likely be greater than what they now get from the

NAP program.   Id. ¶¶ 74-84.

                 f.   Ramón Luis Rivera Rivera

     Ramón Luis Rivera Rivera is 59 years old and a U.S. citizen

residing in Toa Alta, Puerto Rico.       Id. ¶¶ 85-86.   He receives

$64 dollars per month in AABD benefits and (usually) $112

dollars per month in NAP benefits.       Id. ¶¶ 89-91.   But for his

residency in Puerto Rico, Rivera would likely qualify for larger

SSI and SNAP benefits than he currently receives under the AABD

and NAP programs, respectively.      Id. ¶¶ 88-92.

                 g.   Yomara Valderrama Santiago

     Yomara Valderrama Santiago is 41 years old and a U.S.

citizen living in Toa Alta, Puerto Rico.       Id. ¶¶ 93-94.    She

receives no AABD benefits but gets $315 per month under the NAP

program for herself and her two children.       Id. ¶¶ 97, 99.     But



                                  [20]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 21 of 70



for her residency in Puerto Rico, she would likely qualify for

SSI benefits and for larger SNAP benefits than she now receives

under the NAP program.    Id. ¶¶ 96-100.

III. RULINGS OF LAW

     The Court’s analysis will first lay out the legal framework

governing the Plaintiffs’ claims, namely, an equal protection

challenge subject to rational basis review.       Next, it will

summarize the First Circuit’s recent opinion in Vaello-Madero,

which looms large in this case.      The Court will then turn to

analyze separately each of the three programs -- SSI, SNAP, and

LIS -- under the rational basis standard of review.         In so

doing, the Court will consider the three rationales offered by

the Government: the unique tax status of Puerto Rico, the

potential disruption to Puerto Rico’s economy from extending

full welfare benefits, and the high cost of extending the

challenged programs to Puerto Rico residents.

     As the Court will explain, following the precedents of the

Supreme Court and the First Circuit, the exclusion of otherwise

eligible residents of Puerto Rico from these three welfare

programs cannot survive rational basis review.

     A.   The Legal Framework: Equal Protection under Rational
          Basis Review

     The Plaintiffs claim that their exclusion from the SSI,

SNAP, and LIS benefits programs solely because of their




                                  [21]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 22 of 70



residency in Puerto Rico violates their constitutional right to

equal protection of the laws, a right embedded in the Fifth

Amendment’s Due Process Clause.      Compl. ¶¶ 91-116; see U.S.

Dep’t of Agric. v. Moreno, 413 U.S. 528, 533 (1973) (discussing

“the equal protection component of the Due Process Clause of the

Fifth Amendment”).    “Equal protection analysis in the Fifth

Amendment area is the same as that under the Fourteenth

Amendment.”   Vaello-Madero, 956 F.3d at 18 (quoting Adarand

Constructors, Inc. v. Pena, 515 U.S. 200, 224 (1995) (further

citations omitted)).    As in Vaello-Madero, “the

classification[s] subject to challenge can be defined as:

individuals who meet all the eligibility criteria for SSI [or

SNAP or LIS] except for their residency in Puerto Rico.”         Id.

As this Court previously held and the First Circuit has now

confirmed, the Plaintiffs’ claims are subject to rational basis

review.   Id.; Peña Martínez, 376 F. Supp. 3d at 209.

     The rational basis standard of review is exceedingly

deferential to the Government.     “In the ordinary case, a law

will be sustained if it can be said to advance a legitimate

government interest, even if the law seems unwise or works to

the disadvantage of a particular group, or if the rationale for

it seems tenuous.”    Romer v. Evans, 517 U.S. 620, 632 (1996);

id. at 631 (“[I]f a law neither burdens a fundamental right nor

targets a suspect class, we will uphold the legislative


                                  [22]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 23 of 70



classification so long as it bears a rational relation to some

legitimate end.”).       Moreover, “[e]qual protection does not

‘require a legislature to articulate its reasons for enacting a

statute,’ and the ‘conceived reason[s]’ put forth in support of

the statute in litigation do not need to be the same as those

that ‘actually motivated the legislature.’”          Vaello-Madero, 956

F.3d at 18 (second alteration in original) (quoting FCC v. Beach

Commc’ns, Inc., 508 U.S. 307, 315, (1993)).          Since the

Government’s proposed reason for the discriminatory policy may

be hypothetical, rather than actual, the Plaintiffs bear the

“burden ‘to negative every conceivable basis which might support

it.’”     Id. (quoting Beach Commc’ns, 508 U.S. at 315; Lehnhausen

v. Lake Shore Auto Parts Co., 410 U.S. 356, 364 (1973)).

     It is no wonder that one scholar described this sort of

judicial review as “minimal scrutiny in theory and virtually

none in fact.” 14     Yet even rational basis review has its limits;

it “is ‘not a toothless’” standard.         Schweiker v. Wilson, 450

U.S. 221, 234 (1981) (quoting Mathews v. Lucas, 427 U.S. 495,

510 (1976)).      The most obvious limit is that the Government’s

interest must be “legitimate,” and “a bare . . . desire to harm

a politically unpopular group cannot constitute a legitimate



     14Gerald Gunther, The Supreme Court, 1971 Term -- Foreword:
In Search of Evolving Doctrine on a Changing Court: A Model for
a Newer Equal Protection, 86 Harv. L. Rev. 1, 8 (1972).


                                     [23]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 24 of 70



governmental interest.”    Romer, 517 U.S. at 634 (omission and

emphasis in original) (quoting Moreno, 413 U.S. at 534).         Even

when a legitimate interest is put forward, a classification must

satisfy three requirements to survive rational basis review: (1)

“there is a plausible policy reason for the classification,” (2)

“the legislative facts on which the classification is apparently

based rationally may have been considered to be true by the

governmental decisionmaker,” and (3) “the relationship of the

classification to its goal is not so attenuated as to render the

distinction arbitrary or irrational.”       Armour v. City of

Indianapolis, 566 U.S. 673, 681 (2012) (quoting Nordlinger v.

Hahn, 505 U.S. 1, 11 (1992)).

     B.     Vaello-Madero, Califano, and Harris

     The First Circuit’s opinion in Vaello-Madero dealt with an

equal protection challenge to the SSI program only.         It begins

by grappling with the two directly pertinent Supreme Court

precedents: Califano v. Gautier Torres, 435 U.S. 1 (1978) (per

curiam), and Harris v. Rosario, 446 U.S. 651 (1980) (per

curiam).    Both cases were summary dispositions, a posture that

saps them of precedential force except with respect to “the

precise issues presented and necessarily decided by those

actions.”    Vaello-Madero, 956 F.3d at 21 (quoting Illinois State

Bd. of Elections v. Socialist Workers Party, 440 U.S. 173, 182

(1979)).


                                  [24]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 25 of 70



     Califano upheld the exclusion of Puerto Rico residents from

the SSI program, but it was decided as a right to travel case

rather than on equal protection grounds.        See id. at 20

(discussing Califano).    The Supreme Court held that rational

basis scrutiny applied to SSI’s exclusion of Puerto Rico

residents, and that three reasons sufficed to form such a

rational basis: “First, because of the unique tax status of

Puerto Rico, its residents do not contribute to the public

treasury.   Second, the cost of including Puerto Rico would be

extremely great -- an estimated $300 million per year.          Third,

inclusion in the SSI program might seriously disrupt the Puerto

Rican economy.”   Califano, 435 U.S. at 5 n.7 (citing Department

of Health, Education, and Welfare, Report of the

Undersecretary’s Advisory Group on Puerto Rico, Guam and the

Virgin Islands 6 (Oct. 1976) (“HEW Report”)).

     Harris, another summary reversal, was an equal protection

case but it did not concern SSI.      446 U.S. at 651-52.      Rather,

it addressed federal block grants under the Aid to Families with

Dependent Children (“AFDC”) program, a distinguishing feature

that Vaello-Madero deemed meaningful.        956 F.3d at 21.    Harris

rehearsed the same three reasons validated by Califano and held

that the AFDC’s differential treatment of Puerto Rico residents

did not violate the Equal Protection Clause.        446 U.S. at 651-52

(citing Califano, 435 U.S. at 5).        Since Califano was not an


                                  [25]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 26 of 70



equal protection case and Harris addressed a block grant

program, Vaello-Madero concluded that “the [Supreme] Court has

never ruled on the validity of alleged discriminatory treatment

of Puerto Rico residents as required by the SSI program under

the prism of equal protection.”      956 F.3d at 21.

     The First Circuit found additional support for

distinguishing Harris and Califano from the fact that the

government had “abandon[ed]” the third reason accepted by the

Supreme Court, namely that extending benefits to residents of

Puerto Rico might somehow disrupt its economy.        Id. at 22-23.

Vaello-Madero struggled to “decipher” “this now defunct

argument” and described this rationale as of a “dubious nature.”

Id. at 23.   Although the First Circuit dismissed this rationale

only in the context of “not[ing] its abandonment” as a means of

distinguishing Califano and Harris, id., rejecting this theory

was in fact necessary to Vaello-Madero’s holding because a

successful challenge must “negative every conceivable basis

which might support” the classification, id. at 18 (quoting

Beach Commc’ns, 508 U.S. at 315).

     Having liberated itself from the constraints of Califano

and Harris, the First Circuit proceeded to analyze the SSI

program’s exclusion of Puerto Rico residents under rational

basis review.   Id. at 23.    It noted that excluding residents of

Puerto Rico “is clearly irrelevant to the stated purpose of the


                                  [26]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 27 of 70



program, which is to provide cash assistance to the nation’s

financially needy elderly, disabled, or blind.”           Id.   It then

searched for another legitimate purpose to which the

classification may be rationally related, analyzing the two

explanations offered by the government (drawn from Califano and

Harris): Puerto Rico’s tax status and the high cost.            Id.

     Vaello-Madero started with the argument that “the unique

tax status of Puerto Rico” supplies a rational basis for

excluding its residents from SSI benefits.          Id. at 24.    The

First Circuit noted that the Supreme Court’s statement that

residents of Puerto Rico “do not contribute to the public

treasury” is mistaken.       Id. (quoting Califano, 435 U.S. at 5

n.7).     In fact, “[t]he residents of Puerto Rico not only make

substantial contributions to the federal treasury, but in fact

have consistently made them in higher amounts than taxpayers in

at least six states, as well as the territory of the Northern

Mariana Islands.”      Id.   The government conceded this point, of

course, and instead narrowed the argument to focus on the fact

that Puerto Rico residents generally do not pay income tax.               Id.

Yet the First Circuit ruled it irrational to link income tax

payments to SSI benefits, since SSI is a means-tested program

available only to those with limited income while the federal

income tax is a progressive tax that generally exempts low-

income individuals: “How can it be rational for Congress to


                                     [27]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 28 of 70



limit SSI benefits ‘to exclude populations that generally do not

pay federal income taxes’ when the very population those

benefits target do not, as a general matter, pay federal income

tax?”     Id. at 27.

     Having dispensed with the arguments relating to Puerto

Rico’s tax status and the potential disturbance to its economy,

the First Circuit turned to the final rationale offered by the

government: saving money.        Id. at 28.     Vaello-Madero firmly held

“that cost alone does not support differentiating individuals.”

Id. at 29 (emphasis in original).           Since it had already rejected

all other rationales, the cost-saving argument could not stand

alone.     The First Circuit therefore held that the exclusion of

Puerto Rico residents from SSI benefits lacked a rational basis

in violation of the equal protection component of the Fifth

Amendment, adding that “such exclusion of the residents of

Puerto Rico is declared invalid.”           Id. at 32.

     C.      Supplemental Security Income (SSI)

     As just discussed, the First Circuit has already ruled that

the exclusion of Puerto Rico residents from the SSI program runs

afoul of equal protection and is therefore invalid.            Id.   That

holding binds this Court.        Since the Government here makes an

argument it abandoned in Vaello-Madero, however, this opinion

will further explain why, upon the undisputed record before this




                                     [28]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 29 of 70



Court, it is irrational to deny residents of Puerto Rico SSI

benefits.

            1.     The Economic Disruption Theory in the SSI Context

     The First Circuit had no need to address the economic

disruption argument, since it determined that the government had

“abandon[ed]” that point.      Id. at 23.   Yet the Government does

press that theory in this Court.      See Defs.’ Mem. 31-35.     In

brief, the theory is that Congress could rationally believe that

welfare benefits tend to disincentivize employment, and that,

given the high poverty and unemployment rates in Puerto Rico,

such labor disincentives would have an especially disruptive

effect on the island’s economy.      Id. 31-33.

     More will be said about the economic disruption theory

below.    In the context of SSI, this theory cannot be called

rational.    SSI benefits are available only to those low-income

people who are “aged, blind, or disabled.”        42 U.S.C. §

1382(a)(1).      Assuming that the labor disincentive theory is

accurate (or could be considered plausible by a rational

Congress), 15 it makes no sense to wield that policy against the



     15The Plaintiffs argue that this theory is empirically
false. They cite, for example, two of the 2019 Nobel Prize
laureates for Economics who assert that “[t]here is no evidence
that cash transfers make people work less.” Pls.’ Reply 20
(quoting Ex. B., Abhihit V. Banerjee & Esther Duflo, Good
Economics for Hard Times 289 (2019), ECF No. 83-3). The
Plaintiffs’ expert states that “[p]roviding additional benefits
to residents of Puerto Rico boosts -- and certainly does not


                                  [29]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 30 of 70



aged, blind, or disabled -- groups that, through no fault of

their own, are barely present in the work force.           This is

certainly the case for people living with disabilities or

blindness.     See, e.g., Mark Duggan, Melissa S. Kearney &

Stephanie Rennane, The Supplemental Security Income Program, in

2 Economics of Means-Tested Transfer Programs in the United

States 45 (Robert A. Moffitt ed., Univ. of Chicago Press 2016)

(“Nonelderly adults who participate in SSI have very low labor

force attachment, with just 4 percent having nonzero earnings in

2013.     Because of this, the issue of work disincentives is

perhaps not as pertinent as it is for other means-tested

transfer programs.”).       It follows that the relationship between

the denial of SSI benefits for blind or disabled residents of

Puerto Rico and any conceivable labor-incentive impact is “so

attenuated as to render the distinction arbitrary or




disrupt -- an economy that has been ravaged. For example, in
the wake of Hurricane Maria, Congress temporarily increased NAP
benefits for residents of Puerto Rico, which led to a temporary
increase in retail sales and quicker recovery from the
hurricane’s effects -- not any disruption.” Pls.’ Mem. 22
(citing Report Juan Lara, Ph.D. 21-22, ECF No. 74).
     Under the rational basis standard of review, however, it is
not this Court’s job to decide whether the economic disruption
theory is correct. It is enough that it “rationally may have
been considered to be true by the governmental decisionmaker.”
Nordlinger, 505 U.S. at 11. The Plaintiffs have not shown that
Congress could not rationally believe this theory to be true.


                                     [30]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 31 of 70



irrational.”   City of Cleburne v. Cleburne Living Center, Inc.,

473 U.S. 432, 446 (1985).

     The economic disruption theory is slightly -- but only

slightly -- more rational as applied to the “aged,” defined as

those 65 years old and above.     42 U.S.C. § 1382c(a)(1)(A).

Indeed, though the Government was not required to produce any

statistical evidence, it has pointed to a published study

concluding that, for the aged population, there is “stronger

evidence that the SSI program creates labor supply

disincentives” and that the “magnitude[] of the estimated

effects are substantial.”     Defs.’ Mem. 32 (quoting Decl. Daniel

Riess, Ex. 11, David Neumark & Elizabeth T. Powers, The Effect

of the SSI Program on Labor Supply: Improved Evidence from

Social Security Administrative Files, 65 Social Security

Bulletin 45, 46 (2004), ECF No. 79-11).       The Court assumes that

Congress could rationally have believed this to be true.

     Even so, this empirical foundation is tenable only up to a

point.   The study cited by the Government relates to just one

category of SSI recipients (the aged) and only to a small subset

of that category, those who are near the age of 65.         See Neumark

& Powers, supra, at 45 (“Because eligibility for this program is

conditioned on an income test and an asset test, the incentives

embedded in the program could lead individuals to reduce both

labor supply and saving at ages leading up to eligibility for


                                  [31]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 32 of 70



the aged component of the program.”).       This reasoning obviously

has no application to the blindness and disability categories of

SSI eligibility, which make up the lion’s share of SSI

recipients. 16   Nor does it apply to the many elderly SSI

recipients who are too old to work, including at least one of

the Plaintiffs here.    Indeed, as the Supreme Court has

recognized, SSI was designed precisely for those people who

cannot work.     See Califano v. Jobst, 434 U.S. 47, 57 n.17 (1977)

(“[S]ome people who because of age, disability, or blindness are

not able to support themselves through work may receive

relatively small social security benefits.       Contributory social

insurance, therefore, must be complemented by an effective

assistance program.” (alteration in original) (quoting H.R. Rep.

No. 92-231, at 147 (1971))).

     In some cases, even under rational basis review, the

legislative classification is so overbroad that it cannot be

considered a rational means of pursuing the posited objective.

In Quinn v. Millsap, a unanimous Supreme Court held that a land-

ownership requirement to sit on a local board was not a rational



     16See Social Security Administration, Annual Report of the
Supplemental Security Income Program 31 (2020),
https://www.ssa.gov/OACT/ssir/SSI20/ssi2020.pdf (noting that
“[i]n December 2019, 1.2 million aged individuals received
federally administered SSI payments” in contrast with “6.9
million blind or disabled recipients of federally administered
SSI payments”).


                                  [32]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 33 of 70



means of ensuring that board members had a high level of

communal knowledge and attachment, since it is obvious that many

community members who do not own real property are similarly

knowledgeable and attached.     491 U.S. 95, 107-08 (1989) (citing

Turner v. Fouche, 396 U.S. 346, 363-64 (1970)).        Likewise, it is

irrational to deny SSI benefits to all elderly, blind, or

disabled residents of Puerto Rico in poverty in order to offset

labor disincentives when it is evident that the rationale does

not apply to the great majority of those people.        Even under the

rational basis standard, the legislature must employ “means more

finely tailored to achieve the desired goal” when the

classification so far outstrips its purported reasons.         Id. at

109 (quoting Turner, 396 U.S. at 364).

     This is not to say, of course, that Congress must select

“the least restrictive means of achieving its legislative end.”

Heller v. Doe, 509 U.S. 312, 330 (1993).       Congress is free to

legislate imprecisely, settling for “only ‘rough justice.’”

Lyng v. International Union, United Auto., Aerospace & Agr.

Implement Workers of Am., UAW, 485 U.S. 360, 372 (1988) (quoting

Ohio Bureau of Emp. Servs. v. Hodory, 431 U.S. 471, 491 (1977)).

Nonetheless, its “broad legislative classification must be

judged by reference to characteristics typical of the affected

classes rather than by focusing on selected, atypical examples.”

Jobst, 434 U.S. at 55.    Almost by definition, the typical


                                  [33]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 34 of 70



recipients of SSI have negligible impact on labor supply.

Accordingly, the economic disruption theory cannot rationally

explain Congress’s categorical exclusion of Puerto Rico

residents from the SSI program.

          2.    The Income Tax Exemption in the SSI Context

     The First Circuit next turned to the rationale relying on

the exemption of Puerto Rico residents from personal federal

income taxes.   Vaello-Madero’s central point on this score is

that it is irrational to tie SSI benefits to Puerto Rico’s

federal income tax exemption because SSI is a means-tested

program benefiting the poor, a population that generally does

not pay income tax even on the mainland.       956 F.3d at 25-27.

That reasoning is compelling and, in any case, binds this Court.

     In litigation regarding the exclusion of Guam residents

from SSI benefits, the Government has argued that the First

Circuit erred in failing to acknowledge that people whose income

is unstable may be required to pay income taxes in one year but

not another, “and Congress rationally did not base SSI

eligibility on those fluctuations.”       Resp. Pl.’s Suppl. Br. 3,

Schaller v. Social Security Administration, Civ. A. No. 18-

00044, ECF No. 75 (D. Guam May 13, 2020).       Thus, “it was

rational for Congress to draw the line at a community-wide,

rather than an individual, level.”       Id.




                                  [34]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 35 of 70



     This argument is unpersuasive.      It is possible that some

SSI recipients in the fifty states paid income taxes in previous

years.   By the same token, however, it is possible that some

Puerto Rico residents paid income taxes in previous years,

whether because they were employed by the federal government,

had income from outside the island, or lived on the mainland.

Moreover, if residency in Puerto Rico was selected as a proxy

for past payment of income tax, that is an unacceptably

arbitrary choice of proxy when Congress could directly have tied

benefits to past income tax payments.       See, e.g., Williams v.

Vermont, 472 U.S. 14, 23 n.8 (1985) (“Under rational-basis

scrutiny, legislative classifications are of course allowed some

play in the joints.    But the choice of a proxy criterion --

here, residence for State of use -- cannot be so casual as this,

particularly when a more precise and direct classification is

easily drawn.”).   Finally, it is far from clear that rewarding

past payment of income taxes is a legitimate governmental

interest.   Cf. Vaello-Madero, 956 F.3d at 26 (“The Equal

Protection Clause prohibits such an apportionment of state

services” designed to reward “the past tax [or intangible]

contributions of its citizens.” (alteration and emphasis in

original) (quoting Zobel v. Williams, 457 U.S. 55, 63 (1982);

Shapiro v. Thompson, 394 U.S. 618, 632-33 (1969))).




                                  [35]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 36 of 70



     Accordingly, the Court follows the First Circuit in ruling

that denying SSI benefits solely because of residency in Puerto

Rico violates the equal protection component of the Due Process

Clause.

     D.   Supplemental Nutrition Assistance Program (SNAP)

     Before analyzing the exclusion of Puerto Rico residents

from the SNAP program, it is necessary to explain why the

Supreme Court’s precedent in Harris does not control.         In

Harris, the Supreme Court (in a summary reversal) held that the

AFDC’s less generous benefits for Puerto Rico residents had a

rational basis and therefore did not violate equal protection.

446 U.S. at 651-52.    In Vaello-Madero, the First Circuit

distinguished Harris on the grounds that it “pass[ed] upon

differential treatment of block grants under the AFDC program.”

956 U.S. at 21 (emphasis in original).       The First Circuit did

not explain why the block grants were a significant

distinguishing feature, though conceivably that distinction

might implicate all three of the rational bases approved in

Califano and Harris.    In any event, because the NAP (Puerto

Rico’s substitute for SNAP) program also operates as a block

grant, 7 U.S.C. § 2028, Vaello-Madero might be read as

indicating that Harris would control here.

     The Court rejects that reading of Vaello-Madero, which

indicated only that “block grants” were a distinguishing feature


                                  [36]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 37 of 70



of Harris but not its sole one.      Indeed, Harris is palpably

distinguishable in several other critical respects.         First, AFDC

benefits varied by state, 17 whereas SNAP eligibility standards

are uniform, 7 U.S.C. § 2014(b). 18      Moreover, Harris depended

upon contemporary factual assessments about Puerto Rico’s labor

market that are now forty years old -- and the facts may have

changed, as Vaello-Madero noted.      See 956 F.3d at 23.     For

instance, Congress removed Puerto Rico from SNAP the year after

Harris was decided.    See Omnibus Budget Reconciliation Act of

1981, Pub. L. No. 97-35, § 116, 95 Stat. 357, 364 (1981).

Additionally, the island’s economic status and its political and

financial relationship to the federal government have since been

tossed and turned by the repeal of the corporate tax credit,

numerous devastating hurricanes and earthquakes, a slide into

bankruptcy, and the creation of a federal board governing the

island’s financial affairs.     See Financial Oversight & Mgmt. Bd.

for P.R. v. Aurelius Inv., LLC, 140 S. Ct. 1649, 1673-74 (2020)

(Sotomayor, J., concurring in the judgment); Vaello-Madero, 956

F.3d at 22 n.10.   The Supreme Court’s summary decision in


     17See Shea v. Vialpando, 416 U.S. 251, 253 (1974) (noting
that, under the AFDC, states “are given broad discretion in
determining both the standard of need and the level of
benefits”); Elizabeth Chief, Need Determination in AFDC Program,
42 Social Security Bulletin 11 (Sept. 1979).
     18 The same is true of the LIS program.       See 42 U.S.C.
§ 1395w–114(a)(3).


                                  [37]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 38 of 70



Harris, involving a substantively different welfare program and

resting on 40-year-old facts, does not control this case.

     Guided by Vaello-Madero, the Court will now analyze the

Government’s proposed rationales supporting the exclusion of

Puerto Rico residents from the SNAP program.

            1.   The Income Tax Exemption and the Public Fisc

     The Government’s first and third rationales supporting the

exclusion of Puerto Rico residents from the SNAP program -- that

they generally do not pay federal income tax and that granting

them SNAP benefits would cost a lot of money -- have already

been conclusively disposed of by the First Circuit in Vaello-

Madero.    SNAP is a means-tested program similar to SSI.       See 7

U.S.C. § 2014(c)-(e) (establishing gross income test, resource

test, net income limit, and income deductions); see also 7

C.F.R. § 273.9 (calculating income and deductions).         “Thus,” as

with the SSI program, “the idea that one needs to earn their

eligibility by the payment of federal income tax is antithetical

to the entire premise of the program.”       Vaello-Madero, 956 F.3d

at 27.    Since “any individual eligible for [SNAP] benefits

almost by definition earns too little to be paying federal

income taxes,” 19 it is irrational to deny residents of Puerto



     19The standard federal income tax deduction is $12,400 for
single tax filers who are not elderly or blind. Vaello-Madero,
956 F.3d at 27 n.23 (citing I.R.C. §§ 63(c)(2)(C),
63(c)(7)(A)(ii)). The current federal poverty guidelines set


                                  [38]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 39 of 70



Rico access to SNAP benefits because they generally do not pay

federal income taxes.    Id.; see supra III.C.2.

     Likewise, the First Circuit’s holding “that cost alone does

not support differentiating individuals” applies with equal

force to the SNAP program.     Vaello-Madero, 956 F.3d at 29

(emphasis in original).    Since the cost-saving rationale cannot

stand on its own and the income tax rationale is no good, the

classification must be propped up by a different theory if it is

to survive scrutiny.

          2.    Economic Disruption Theory in the SNAP Context

     The only other theory the Government offers supporting the

exclusion of Puerto Rico residents from SNAP benefits is the

fear of economic “disrupt[ion].”      Defs.’ Mem. 31 (quoting

Califano, 435 U.S. at 5 n.7).     In a nutshell, this theory posits

that welfare programs tend to depress labor supply and that

these negative effects would be aggravated in Puerto Rico due to

its high rates of poverty and unemployment.       Id. at 31-33. 20     In


the poverty level at $12,760 annual income for a single-person
household. Annual Update of the HHS Poverty Guidelines, 85 Fed.
Reg. 3,060 (Jan. 17, 2020). Eligibility for SNAP is tied to the
federal poverty guidelines income levels; SNAP also allows
deductions, imposes a resource test, and has a higher income
limit for households containing an elderly or disabled member.
See 7 U.S.C. § 2014(c)-(e); 7 C.F.R. § 273.9.
     20See also Jurisdictional Statement at 8, Califano v.
Gautier Torres, 435 U.S. 1 (1978) (per curiam) (No. 77-88) (“The
standard of living in Puerto Rico is significantly lower than
that of the United States, and the extension to it of the SSI
program -- which provides maximum benefits that are not


                                  [39]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 40 of 70



fact, the Government has cited a study of NAP in Puerto Rico

reasoning that “[b]ecause the percentage of the Puerto Rican

population affected by the adverse work incentives in the NAP is

much larger than the percentage of [other] Americans affected by

food stamp-induced disincentives, it seems likely that the

negative effects on the Puerto Rican labor supply will also be

larger.”    Decl. Daniel Riess, Ex. 10, Gary Burtless & Orlando

Sotomayor, Labor Supply and Public Transfers, in The Economy of

Puerto Rico: Restoring Growth 101 (Susan M. Collins et al. eds.

2006), ECF No. 79-10.

     The Plaintiffs raise two arguments in rebuttal.         First,

they contend that the economic disruption theory is empirically

false.    Pls.’ Reply 19.   The Plaintiffs’ expert, Dr. Juan Lara,

observes that “[a] post-hurricane ‘experiment’ with a temporary

increase in NAP funding is a case study of how equal treatment

in the challenged programs would help Puerto Rico’s economy.”

Report Juan Lara, Ph.D. (“Lara Report”) 9, ECF No. 74. 21


substantially lower than the average income in Puerto Rico --
would in effect provide a significant disincentive to gainful
employment and threaten further to disrupt Puerto Rico’s already
ailing economy.”) (footnotes omitted).
     21Dr. Lara explained that “[t]he Additional Supplemental
Appropriations for Disaster Relief Requirements Act of 2017
provided a temporary $1.27 billion increase in federal funds for
NAP,” and gathered data “show[ing] that retail sales increased
at double-digit rates for much of 2018, the year after the
hurricane. While not all of this growth is due to the
additional inflow of NAP funds, there is no doubt that sales of
food products purchased by NAP beneficiaries were an important


                                  [40]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 41 of 70



Moreover, Congresswoman Velázquez has correctly noted that the

HEW report cited by Califano, 435 U.S. at 5 n.7, cuts against

the economic disruption theory.      In fact, that report expressly

states that “the Food Stamp implementation in Puerto Rico has

shown that a large influx of assistance does not necessarily

disrupt the economy.”    HEW Report 6; see Congresswoman Nydia M.

Velázquez’s Amicus Curiae Br. Supp. Pls.’ Opp’n Defs.’ Mot.

Dismiss 5-7, ECF No. 43.    Be that as it may, an empirical attack

is generally unavailing on rational basis review, as explained

above.   See supra note 15.

     Nonetheless, even if Congress could believe that nutrition

assistance depresses labor supply, its exclusion of Puerto Rico

from the SNAP program must be “a rational effort to deal with

these concerns.”    Moreno, 413 U.S. at 536.     Here, the creation

of a separate program for Puerto Rico is not a rational step in

that direction since, “in practical effect, the challenged

classification simply does not operate so as rationally to

further the prevention of [economic disruption].”        Id. at 537

(emphasis added).

     One serious problem is that, by excising Puerto Rico from

the national program, Congress has effectively exempted the NAP

program from the major pillar of its plan to combat SNAP’s labor


part of the unusual strength of retail sales in the post-
hurricane period.” Lara Report 22.


                                  [41]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 42 of 70



disincentives: limiting benefits to no more than three months’

worth over three years for able-bodied adults without dependents

between ages 18 and 49 (dubbed “ABAWDs”) unless certain work

requirements are met.     See 7 U.S.C. § 2015(o); Supplemental

Nutrition Assistance Program: Requirements for Able-Bodied

Adults Without Dependents, 84 Fed. Reg. 66,782 (Dec. 5, 2019).

The ABAWD time limit and work requirement, among other work-

incentive strategies, were added as part of the welfare reform

overhaul wrought by the Personal Responsibility and Work

Opportunity Reconciliation Act of 1996, Pub. L. No. 104–193, §

824, 110 Stat. 2105, 2323 (1996).        Congress intended to

“promote[] work over welfare and self-reliance over dependency”

by “applying tough work standards.”        H.R. Rep. 104–725, at 261

(1996).   Economists may debate whether SNAP’s work requirements

in fact promote the desired labor supply effects, 22 as they

debate whether SNAP depresses labor supply at all.         Congress has

evidently made its empirical assumptions and the Court must

respect them.     Yet these work requirements do not apply to the

NAP program. 23   It is baffling that this strategy would be


     22See generally Colin Gray, Adam Leive, Elena Prager,
Kelsey Pukelis & Mary Zaki, Employed in a SNAP? The Impact of
Work Requirements on Program Participation and Labor Supply
(July 2020) (unpublished manuscript), available at:
http://www.terpconnect.umd.edu/~mzaki/papers/SNAP_Work%20Require
ments.pdf.
     23See Feasibility Study, supra note 7, at 38-39
(summarizing the different work requirements in SNAP and NAP);


                                  [42]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 43 of 70



implemented everywhere except Puerto Rico, where Congress

supposedly was most anxious about SNAP’s disruptive economic

effects.   How can excluding Puerto Rico from the SNAP program be

a rational means to counteract welfare dependency when the

linchpin of SNAP’s anti-dependency policy -- the strict work

requirement -- is thereby made inapplicable in Puerto Rico?

     Moreno illustrates the defect in the Government’s theory of

economic disruption in the context of SNAP’s exclusion of Puerto

Rico residents.   There, Congress had denied food stamps to

households in which the members were unrelated to one another.

Moreno, 413 U.S. at 529.    The Supreme Court cast about for a

rational basis for this exclusion.       The sparse legislative

history suggested that it “was intended to prevent so-called

‘hippies’ and ‘hippie communes’ from participating in the food

stamp program,” a purpose the Supreme Court deemed illegitimate.

Id. at 534.   The government argued, however, that excluding

households of unrelated people from food stamps was “rationally



Financial Oversight and Management Board for Puerto Rico, 2020
Fiscal Plan for Puerto Rico 82 (May 27, 2020) (“Unlike mainland
Supplemental Nutritional Assistance Program (SNAP) benefits, NAP
does not include a work/volunteer requirement.”). The federal
Financial Oversight and Management Board for Puerto Rico is
currently attempting to implement NAP work requirements similar
to those in SNAP, asserting that “a NAP work/volunteer
requirement is critical to increasing labor market participation
and the potential growth anticipated from human capital and
welfare reforms.” Id. Yet Congress has not required Puerto
Rico’s NAP program to implement those requirements.


                                  [43]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 44 of 70



related to the clearly legitimate governmental interest in

minimizing fraud in the administration of the food stamp

program.”   Id. at 535.    The Supreme Court rejected this

rationale for two reasons.     First, other provisions of the Food

Stamp Act addressed fraud, which raised “considerable doubt”

that the challenged classification “could rationally have been

intended to prevent those very same abuses.”        Id. at 536-37.

Second, and more important, the statute did not effectively

prevent fraud by unrelated persons since it allowed them to

“avoid the ‘unrelated person’ exclusion simply by altering their

living arrangements.”     Id. at 537.    The “practical operation” of

the exclusion impacted “not those persons who are ‘likely to

abuse the program’ but, rather, only those persons who are so

desperately in need of aid that they cannot even afford to alter

their living arrangements so as to retain their eligibility.”

Id. at 538 (emphases in original).

     The Government’s economic disruption theory as applied to

SNAP suffers from a similar flaw.        Residents of Puerto Rico are

categorically denied SNAP benefits, the theory goes, in order to

avert labor disincentives.     Congress substituted SNAP on the

island with a separate program funded by a block grant.         Yet

that new program lacks the chief work-favoring features of the

national SNAP system.     It turns out, perversely, that the

practical operation of Puerto Rico’s ouster from SNAP is to


                                  [44]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 45 of 70



eliminate the major work incentives that Congress built into the

national program.    Puerto Rico’s block-grant funded program

comes with no comparable work-requirement strings attached.

That is not a rational way of forestalling SNAP’s potential

labor disincentives in Puerto Rico. 24

     The irrationality of the statutory scheme is underscored by

the Plaintiffs’ second argument.      The Plaintiffs assert that the

Government has “chosen to treat U.S. citizens residing in New

York just the same as U.S. citizens residing in Guam or D.C. or

Montana or Alaska.    And once the government has . . . in a sense

disavowed its economic disruption theory as to those

jurisdictions, it may not, without violating the equal

protection clause, assert this disincentive-to-work theory only

when it comes to Puerto Rico.”     Tr. Case-Stated Hr’g 28.      The

Court agrees, though the argument requires some unpacking.

     It is not quite right that the Government has “disavowed”

the economic disruption theory everywhere but Puerto Rico.             As


     24It is irrelevant that Congress excluded Puerto Rico from
the food stamp program fifteen years before introducing the work
requirements. What matters is not whether Congress acted
rationally in 1981, but whether the legislative scheme is
rational today. See United States v. Carolene Products Co., 304
U.S. 144, 153 (1938) (“[T]he constitutionality of a statute
predicated upon the existence of a particular state of facts may
be challenged by showing to the court that those facts have
ceased to exist.”). That nearly a quarter-century has gone by
in which SNAP’s work requirements apply everywhere but Puerto
Rico highlights the irrationality of excluding Puerto Rico from
SNAP as a means of incentivizing labor on the island.


                                  [45]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 46 of 70



just noted, Congress was quite bothered by the specter of

welfare dependency and imposed tight restrictions on nutrition

assistance designed to avoid this problem.       The trouble is that

Congress, confronted with essentially the same problem on the

mainland and in Puerto Rico, employed two wildly different

legislative solutions.     According to the Government’s theory,

moreover, Congress made SNAP eligibility in Puerto Rico hinge

upon the local poverty rate when, in the rest of the country,

eligibility is untethered to local poverty rates.

     Congress crafted SNAP to “establish uniform national

standards of eligibility” for aid, 7 U.S.C. § 2014(b) (emphasis

added), notwithstanding the obvious economic disparities and

varying poverty levels across the nation.       The importance of

uniform national standards rests on the assumption that

“[n]utritional needs, unfortunately, do not rise and fall with

State welfare standards, and they do not recognize or respect

State boundary lines.”     General Farm Program and Food Program,

Hearings Before the H. Comm. on Agric., 91st Cong. 8 (1969)

(statement of Secretary Hardin). 25      Given that legislative

choice, why is Puerto Rico treated differently?

     The Government suggests that the reason is because Puerto

Rico is especially poor.     Defs.’ Mem. 32-33.     At first blush,


     25The Nixon Administration’s original bill of 1969,
introduced in the House by Congresswoman May and in the Senate


                                  [46]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 47 of 70



the Government has a point.        The poverty rate in Puerto Rico is

over 40%, more than twice that of the poorest state,

Mississippi.      See Glassman, supra II.B.2.      Yet residents of

Mississippi, with a poverty rate approaching 20%, fall under the

same SNAP criteria used in states with poverty rates below 10%.

They are treated equally while residents of Puerto Rico are not.

It is true that no state has a poverty level near that of Puerto

Rico.     Still, there are certainly parts of the country eligible

for SNAP despite comparable rates of poverty as in Puerto Rico.

For instance, Congress made SNAP available to “eligible

households within [a] State,” 7 U.S.C. § 2013(a), and defined

“State” to include “the fifty States, the District of Columbia,

Guam, the Virgin Islands of the United States, and the

reservations of an Indian tribe whose tribal organization meets

the requirements of this chapter for participation as a State


by Senator Aiken, already contained the key language requiring
the Secretary of Agriculture to “establish uniform national
standards of eligibility.” H.R. 12222, 91st Cong. § 3 (1969).
The House Report explains that the amendments “contained
modifications to the present law sought by the Administration.”
H.R. Rep. No. 91-1402, at 9 (1971). It further noted:
     Secretary of Agriculture Clifford M. Hardin testified
     before the committee on July 15, 1969. At that time
     he outlined the Administration’s goals and discussed
     its legislative purpose. The Secretary and his key
     advisors conferred with the committee on proposals
     relating to the Food Stamp Program in the ensuing
     months on an informal basis on several occasions.
Id. The passage quoted above is from that testimony of
Secretary Hardin.


                                     [47]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 48 of 70



agency,” id. § 2012(r) (emphasis added). 26      In 1981, when

Congress removed Puerto Rico from SNAP coverage but left in

tribal reservations, those reservations had poverty rates

similar to Puerto Rico’s. 27   Severe poverty and the problem of

work disincentives apparently posed no obstacle to providing

full SNAP coverage on American Indian reservations.

     To be sure, rational basis review can tolerate some logical

inconsistency.   See Flemming v. Nestor, 363 U.S. 603, 612 (1960)

(“[I]t is irrelevant that the section does not extend to all to

whom the postulated rationale might in logic apply.”).         If the




     26The statute explains that “‘State agency’ means . . . the
tribal organization of an Indian tribe determined by the
Secretary to be capable of effectively administering a food
distribution program under section 2013(b) of this title or a
supplemental nutrition assistance program under section 2020(d)
of this title.” 7 U.S.C. § 2012(s).
     27See Ronald L. Trosper, American Indian Poverty on
Reservations, 1969-1989, in Changing Numbers, Changing Needs:
American Indian Demography and Public Health 178 (Gary D.
Sandefur, Ronald R. Rindfuss & Barney Cohen eds. 1996)
(analyzing census data for 23 reservations and noting that, in
1979, “Indians were extremely poor,” with a rate of 43% “of all
families on these reservations that were in poverty” compared
with 10% nationwide). It should be noted that those numbers
were an improvement from 1969, when the family poverty rate on
those reservations was 57%, id., yet Congress expressly included
tribal reservations in the SNAP program in the Food and
Agriculture Act of 1977, Pub. L. No. 95-113, § 1301, 91 Stat.
913, 960 (1977). Though Native American poverty is far above
the national average, it has fallen somewhat in recent decades.
See Randall K.Q. Akee & Jonathan B. Taylor, Social and Economic
Change on American Indian Reservations: A Databook of the US
Censuses and the American Community Survey: 1990–2010, at 40-45
(2016), https://www.issuelab.org/resources/33154/33154.pdf.


                                  [48]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 49 of 70



problem were only that Congress focused on economic disruption

in Puerto Rico and not in Indian reservations, the

classification might survive.     After all, “reform may take one

step at a time, addressing itself to the phase of the problem

which seems most acute to the legislative mind.”        Williamson v.

Lee Optical of Oklahoma Inc., 348 U.S. 483, 489 (1955).         Yet the

irrationality runs much deeper here.      It is one thing for a

legislative line to be imperfectly drawn.       It is quite another

when one group has been “singl[ed] out” for unfavorable

treatment based on a posited theory that obviously is not being

applied to the rest of the country.      City of Cleburne, 473 U.S.

at 450; see also James v. Strange, 407 U.S. 128, 140 (1972)

(“[T]he Equal Protection Clause ‘imposes a requirement of some

rationality in the nature of the class singled out.’” (quoting

Rinaldi v. Yeager, 384 U.S. 305, 308-09 (1966))).

     In City of Cleburne, the Supreme Court held that a city

council’s denial of a zoning permit to a group home for people

with intellectual disabilities was unconstitutional, since it

“rest[ed] on an irrational prejudice against the mentally

retarded.”   473 U.S. at 450.    To reach that conclusion, the

Supreme Court had to reject several alternative rationales

proposed by the city council, including that the home “was

located on ‘a five hundred year flood plain’”; that the zoning

ordinance could rationally have been “aimed at avoiding


                                  [49]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 50 of 70



concentration of population and at lessening congestion of the

streets”; and “the expressed worry about fire hazards, the

serenity of the neighborhood, and the avoidance of danger to

other residents.”   Id. at 449-50.       All of these hypothetical

rationales, while legitimate and rational on their own terms,

bore the same fatal flaw: they “obviously fail[ed] to explain

why apartment houses, fraternity and sorority houses, hospitals

and the like, may freely locate in the area without a permit.”

Id. at 450.

     A similar glaring inconsistency dooms the Government’s

economic disruption theory here. 28      Recognizing that human

nutritional needs are the same everywhere, SNAP deliberately

embraces uniform national standards while mitigating potential

economic disruption via other mechanisms.        Local poverty rates

vary widely across the country, yet Congress chose not to tie

SNAP eligibility to that metric.      To do so only in Puerto Rico

defies rationality. 29   The Constitution may abide a system



     28City of Cleburne found unconstitutional animus, an
argument the Plaintiffs also raise here with respect to all
three programs. See Pls.’ Mem. 24. In light of the Court’s
conclusion that all reasonably conceivable rationales have been
negated, the Court need not reach this alternative argument.
     29To be perfectly accurate, Congress also excluded American
Samoa and the Northern Mariana Islands from SNAP benefits along
with Puerto Rico. Joint Stip. ¶ 20. The populations of those
tiny islands are dwarfed, however, by the rest of the country
and Puerto Rico itself. Cf. Defs.’ Mem. 26-27 (discussing
“relatively smaller population sizes” of certain territories).


                                  [50]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 51 of 70



advancing legitimate governmental ends even when the plan works

to the disadvantage of the poorest locales.       To achieve “local

control” of schools, for example, states may allow schools to be

funded by local property taxes even though this inevitably

starves poorer districts of education resources.        San Antonio

Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 44-55 (1973).          Yet

that is a far cry from invoking a broadly applicable policy only

in a very poor region.    Rodriguez did not suggest that it would

be rational to adopt a well-funded centralized school system

throughout the state but single out one especially poor district

for “local control.”    That is what the Government’s economic

disruption rationale purports to do here.

     Moreover, it is not the case that Congress neglected to

address SNAP’s potential economic disruption in other parts of

the country while focusing on Puerto Rico.       Congress has

addressed this issue nationwide, including in 1996 when it

passed major welfare reform legislation designed to offset those

undesirable labor dynamics.     Yet its approach outside the island

was radically different.    Congress wielded a scalpel on the

mainland and a buzz saw in Puerto Rico.       The economic disruption

theory cannot explain that choice, nor can it make sense of the

presence of a work requirement everywhere except Puerto Rico --


The exclusion of those islands therefore does not ameliorate the
problem of “singling out” Puerto Rico for worse treatment.


                                  [51]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 52 of 70



where the hypothesized risk of economic disruption is most

acute.

     The only plausible explanation for the wholesale exclusion

of Puerto Rico from the SNAP program is a budgetary one.         Cf.

Lyng, 485 U.S. at 370 (noting that the “[m]ost obvious” purpose

of a different food stamp exclusion, “given its source in [the

Omnibus Budget Reconciliation Act of 1981], is to cut federal

expenditures”).    Keeping the national budget under control is

certainly a fine goal, and the legislative history reveals that,

in 1981, Congress had good reason to be concerned about “the

size and expense of the food stamp program in Puerto Rico.”            S.

Rep. No. 97-139, at 68 (1981); see id. (noting that “the food

stamp program in Puerto Rico accounts for approximately 10

percent of national program costs,” since “[a]pproximately 58

percent of the Puerto Rican population receive food stamp aid,

while the national average is 10 percent, and no State has a

participation rate higher than 21 percent (M[i]ssissippi)”).

Yet a desire to cut costs is not on its own a sufficient

rationale for denying benefits to needy and otherwise eligible

U.S. citizens living in Puerto Rico.      See Vaello-Madero, 956

F.3d at 28-30.    Funds could just as well have been saved by

spreading out benefit reductions equally or denying them to any

other slice of the population (such as people in other locales,

or those with certain color hair or particular birthdays, etc.).


                                  [52]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 53 of 70



A separate, non-arbitrary reason is needed if the classification

is to survive scrutiny.

             3.    Mismanagement and Abuse in 1981

     The legislative history of the exclusion of Puerto Rico

from SNAP suggests another possible rationale: “[T]he Puerto

Rican food stamp program has been plagued by reports of

mismanagement and abuse, cited by both the General Accounting

Office and the Department’s Office of the Inspector General.”

S. Rep. No. 97-139, at 68 (1981).           The Government does not here

espouse the “mismanagement and abuse” argument.           That theory may

rightly be deemed “abandon[ed].”         Vaello-Madero, 956 F.3d at 23.

Yet rational basis review demands that no stone be left

unturned.     Peeking under this rock, however, the Court sees

nothing to sustain the exclusion of Puerto Rico residents from

SNAP.     Even were Puerto Rico’s reported program mismanagement a

rational basis for the exclusion in 1981, the nuts and bolts of

policing fraud and errors in the nation’s food stamp program

have fundamentally changed in the decades since.           This is

largely due to technological innovations; computer deficiencies

in the 1970s were apparently a major part of the federal

government’s frustrations with Puerto Rico’s management of its

food stamp program.       See U.S. Gov’t Accountability Off., CED-78-

84, Problems Persist in the Puerto Rico Food Stamp Program, the

Nation’s Largest ii-v, 28-49 (1978),


                                     [53]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 54 of 70



https://www.gao.gov/assets/130/122549.pdf (detailing “the

formidable array of problems confronting the existing computer

system,” id. at iv).

     To understate matters, technology has advanced by leaps and

bounds in the last forty years.      With respect to concerns of

fraud and mismanagement in the SNAP program, there are now “six

data matches [that] have been statutorily mandated as part of

the SNAP certification process” and several optional ones.

Randy Alison Aussenberg, Cong. Research Serv., Errors and Fraud

in the Supplemental Nutrition Assistance Program (SNAP) 18-20

(updated Sept. 28, 2016),

https://fas.org/sgp/crs/misc/R45147.pdf.       Today, by all

accounts, “SNAP fraud is relatively rare.”       Id. at 2.    In the

face of these efficiency-enhancing developments, no rational

Congress could rely on 40-year-old reports of mismanagement and

abuse to justify denying hundreds of thousands of needy U.S.

citizens residing in Puerto Rico the food support available to

the rest of the nation.    Cf. Shelby County v. Holder, 570 U.S.

529, 556 (2013) (“It would have been irrational for Congress to

distinguish between States in such a fundamental way based on

40–year–old data, when today’s statistics tell an entirely

different story.   And it would have been irrational to base

coverage on the use of voting tests 40 years ago, when such




                                  [54]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 55 of 70



tests have been illegal since that time.”).          Perhaps that’s why

the Government does not offer this as a rational basis.

     Accordingly, the Court rules that the Plaintiffs’ exclusion

from SNAP benefits solely on the basis of their residency in

Puerto Rico violates their right to equal protection derived

from the Fifth Amendment.

     E.      Medicare Part D Low-Income Subsidy (LIS or Extra Help)

     The third program challenged by the Plaintiffs on the basis

of its categorical exclusion of Puerto Rico residents is the

Medicare Part D Low-Income Subsidy (LIS), also known as Extra

Help.     See 42 U.S.C. § 1395w-114(a)(3)(F); First Med. Health

Plan, Inc. v. Vega-Ramos, 479 F.3d 46, 49 (1st Cir. 2007)

(explaining that Congress created LIS after prohibiting “state

Medicaid programs -- but not territory Medicaid programs -- from

paying for any portion of prescription drug costs” (citing 42

U.S.C. §§ 1395w–114, 1396u–5(e))).          In support of the exclusion

of Puerto Rico residents from LIS benefits, the Government

offers the same three rationales as it did for the analogous SSI

and SNAP exclusions.

     In light of this Court’s and the First Circuit’s

conclusions explained above, it follows that the LIS program’s

exclusion of Puerto Rico residents also violates the equal

protection component of the Fifth Amendment.           LIS is the same in

all relevant respects as SSI and SNAP; nor has the Government


                                     [55]
        Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 56 of 70



suggested any possible basis to distinguish it from the other

programs.     Like SSI and SNAP, the LIS program is means-tested.

42 U.S.C. § 1395w-114(a).        That rules out the income tax

exemption as a rational basis for excluding residents of Puerto

Rico.     See Vaello-Madero, 956 F.3d at 23-28; supra III.C.2;

III.D.1.     The LIS program also establishes uniform eligibility

and benefits standards across the nation.           See 42 U.S.C. § 1395w–

114(a).     Moreover, although the statute is not explicit on the

matter, the Government extends LIS benefits to residents of

Indian reservations as well. 30       The economic disruption argument

fails here for essentially the same reasons as it did regarding

the SSI and SNAP programs.        See supra III.C.1; III.D.2.

     In one respect, the economic disruption theory is somewhat

more rational as an explanation for Puerto Ricans’ ineligibility

for LIS benefits than for SNAP benefits, since the SNAP program

has the added irrational quirk of applying the work requirement

everywhere except Puerto Rico.        See id.     That distinction does

not save the classification here.           Recipients of SSI are



     30See, e.g., Social Security Administration, Tribal
Benefits Coordinator Guide 39 (Sept. 2019),
https://www.ssa.gov/people/aian/materials/pdfs/Tribal_Benefits_C
oordinator_Guide.pdf. Indeed, the federal government, acting
under congressional authorization, has offered grants in an
effort “to help eligible Native American elders in accessing the
Low Income Subsidy program (LIS).” Availability of Program
Application Instructions for Tribal MIPPA Program Funds, 83 Fed.
Reg. 30,180 (June 27, 2018).


                                     [56]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 57 of 70



categorically eligible for LIS benefits.       42 U.S.C. § 1395w-

114(a)(3)(B)(v)(I).    In Puerto Rico, that category is estimated

to include over 60% of those who would be eligible for LIS --

between 305,000 to 354,000 individuals out of 493,984 Medicare

beneficiaries who would have been eligible for LIS in 2011.

Joint Stip. ¶ 37.    Yet the exclusion of Puerto Rico residents

bars even these elderly, blind, or disabled recipients who,

almost by definition, do not substantially affect labor supply.

See supra III.C.1.    More generally, “Medicare is a federally

funded medical insurance program for the elderly and disabled.”

Fischer v. United States, 529 U.S. 667, 671 (2000).         Those

populations are not major participants in the labor market as a

rule, and among them are doubtless very large groups who cannot

be gainfully employed.    In other words, an inability to work is

typical of the class of Puerto Rico Medicare beneficiaries who

would otherwise be eligible for LIS.      See Jobst, 434 U.S. at 55

(“The broad legislative classification must be judged by

reference to characteristics typical of the affected classes

rather than by focusing on selected, atypical examples.”).

     Considering the makeup of likely beneficiaries, an across-

the-board exclusion of all residents of Puerto Rico from LIS

benefits, while granting uniform benefits on the mainland

without regard to local economic conditions, is not a rational

means of preventing economic disruption on the island.         Cf.


                                  [57]
       Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 58 of 70



Quinn, 491 U.S. at 108-09; Williams, 472 U.S. at 23 n.8;

Nordlinger, 505 U.S. at 35 (Stevens, J., dissenting) (“[I]n some

cases the underinclusiveness or the overinclusiveness of a

classification will be so severe that it cannot be said that the

legislative distinction ‘rationally furthers’ the posited state

interest.”).

       Finally, as the First Circuit explained, the cost of

providing LIS benefits for residents of Puerto Rico may be high,

but that concern standing alone cannot justify discrimination.

See Vaello-Madero, 956 F.3d at 28-30.

       The Court rules that there is no “reasonably conceivable

state of facts that could provide a rational basis” for the

categorical exclusion of otherwise eligible Puerto Rico

residents from the LIS program.        Beach Commc’ns, 508 U.S. at

313.    Therefore, denying LIS benefits to the Plaintiffs solely

because of their residency in Puerto Rico violates their due

process right to equal protection.

       F.   Conclusion of Rulings of Law

       For the reasons given above, the Court rules that no

rational basis supports the categorical exclusion of otherwise

eligible residents of Puerto Rico from the SSI, SNAP, and LIS

benefit programs.     These exclusions on the basis of residency in

Puerto Rico are therefore unconstitutional.




                                    [58]
       Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 59 of 70



       The parties have not briefed the issue of severing these

unconstitutional statutory provisions from other parts of the

statutory scheme, nor is it clear that “there is a live

controversy over the question of severability.”          Seila Law LLC

v. Consumer Fin. Protection Bur., 140 S. Ct. 2183, 2208 (2020)

(plurality opinion).      Thus, the Court issues no rulings on

severability.     Nevertheless, the Court observes that it would be

both inequitable and manifestly contrary to congressional intent

to extend the SSI, SNAP, and LIS programs to residents of Puerto

Rico in addition to the existing AABD, NAP, and enhanced

Medicaid allotment funds.       The Constitution demands equality,

not double benefits.

IV.    REMEDY

       The Plaintiffs request “[a] declaration that the above-

cited provisions of the SSI, SNAP, and Medicare statutes (and

any relevant implementing regulations) that discriminate on the

basis of status as resident of Puerto Rico are unconstitutional”

and “[a]n order enjoining Defendants from enforcing such

discriminatory provisions of the SSI, SNAP, and Medicare

statutes (and any relevant implementing regulations).”           Compl. ¶

117.    They also pray for costs and attorneys’ fees and any other

relief the Court deems just and proper.         Id.   The Government

argues that “the sole appropriate remedy would be relief limited

to the nine individual plaintiffs in this action,” since “[a]ny


                                    [59]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 60 of 70



remedy extending beyond this scope would be inconsistent with

Article III standing requirements and fundamental principles of

equity.”   Defs.’ Remedies Br. 1.

     The Government does not challenge the validity or

appropriateness of either declaratory or injunctive relief with

respect to the nine Plaintiffs.      Rather, the brunt of the

dispute about the remedy relates to whether the Court can or

should extend the remedy beyond these Plaintiffs to similarly

situated residents of the Commonwealth of Puerto Rico.

     A.    The Legal Standard

     “[A] plaintiff seeking a permanent injunction must satisfy

a four-factor test before a court may grant such relief.”

Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 156 (2010)

(alteration in original) (quoting eBay Inc. v. MercExchange,

L.L.C., 547 U.S. 388, 391 (2006)).       “A plaintiff must

demonstrate: (1) that it has suffered an irreparable injury; (2)

that remedies available at law, such as monetary damages, are

inadequate to compensate for that injury; (3) that, considering

the balance of hardships between the plaintiff and defendant, a

remedy in equity is warranted; and (4) that the public interest

would not be disserved by a permanent injunction.”         Id. at 156-

57 (quoting eBay, 547 U.S. at 391).

     “A district court has broad discretion to fashion an

appropriate equitable remedy, but the relief imposed should be


                                  [60]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 61 of 70



‘no more burdensome to the defendant than necessary to provide

complete relief to the plaintiffs.’”      United Parcel Serv., Inc.

v. Flores–Galarza, 318 F.3d 323, 336 (1st Cir. 2003) (quoting

Califano v. Yamasaki, 442 U.S. 682, 702 (1979)).        “[T]he scope

of injunctive relief is dictated by the extent of the violation

established, not by the geographical extent of the plaintiff

class.”   Yamasaki, 442 U.S. at 702.     Nonetheless, like all other

forms of relief, both declaratory and injunctive relief must

comport with Article III standing requirements.        See, e.g., Town

of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017)

(“At least one plaintiff must have standing to seek each form of

relief requested in the complaint.”).

     B.    Applying the Four-Factor Test for an Injunction

     The Court begins with the traditional four-factor test for

a permanent injunction, of which the first prong is irreparable

injury.   Here, the Plaintiffs, along with all other applicants

denied these benefits on account of residency in Puerto Rico,

have undoubtedly suffered irreparable injury by virtue of losing

out on SSI, SNAP, and LIS benefits.      As the District Court for

the Southern District of New York has cogently explained:

     Persons who establish eligibility for SSI benefits and
     food stamps are living at society’s edge, well below
     the poverty line. While welfare benefits are money or
     money’s equivalent, their denial almost universally
     has been regarded as irreparable injury because
     welfare recipients depend upon them not merely as a
     convenient medium of exchange, but to sustain life.


                                  [61]
       Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 62 of 70



Abreu v. Callahan, 971 F. Supp. 799, 821 (S.D.N.Y. 1997); see

also District of Columbia v. U.S. Dep’t of Agric., No. 20-119

(BAH), 2020 WL 1236657, at *30 (D.D.C. Mar. 13, 2020) (“Going

without food is an irreparable harm.”); Haskins v. Stanton, 794

F.2d 1273, 1276-77 (7th Cir. 1986).

       Similar considerations support a finding of irreparable

harm for wrongful denial of prescription drug benefits under

LIS.    See, e.g., United Steelworkers of Am., AFL-CIO v. Textron,

Inc., 836 F.2d 6, 8 (1st Cir. 1987) (employee life insurance and

medical benefits); Maine Ass’n of Interdependent Neighborhoods

v. Petit, 647 F. Supp. 1312, 1315-16 (D. Me. 1986) (Medicaid

benefits).

       The second factor asks whether the “remedies available at

law, such as monetary damages, are inadequate to compensate for

that injury.”     Monsanto, 561 U.S. at 156 (quoting eBay, 547 U.S.

at 391).    Here, as the Plaintiffs point out, monetary damages

are unavailable because the federal government has not waived

sovereign immunity for such suits.         See Lane v. Pena, 518 U.S.

187, 192 (1996); Edelman v. Jordan, 415 U.S. 651, 676-77 (1974).

       The third factor is whether, “considering the balance of

hardships between the plaintiff and defendant, a remedy in

equity is warranted.”      Monsanto, 561 U.S. at 157 (quoting eBay,

547 U.S. at 391).     Here, the severe hardships to the needy

Plaintiffs (several of whom are elderly or disabled), as well as


                                    [62]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 63 of 70



similarly situated applicants in Puerto Rico, are undeniable.

On the Government’s side, an injunction providing relief to the

nine Plaintiffs would impose a relatively light burden in

comparison, while an injunction running across the Commonwealth

would of course entail major financial liabilities in the

billions of dollars.    Confronted with denials of social security

and food stamp benefits, courts generally treat the balance of

hardships as tipping in favor of the claimants.        See, e.g.,

Lopez v. Heckler, 713 F.2d 1432, 1437 (9th Cir. 1983) (SSI

benefits).   This is true even when an injunction would impose

serious statewide financial burdens.      See, e.g., Pashby v.

Delia, 709 F.3d 307, 329 (4th Cir. 2013) (North Carolina

Medicaid benefits for disabled adults); Briggs v. Bremby, No.

No. 3:12cv324(VLB), 2012 WL 6026167, at *19 (D. Conn. Dec. 4,

2012) (“Considering the Plaintiffs’ vital and essential interest

in the timely receipt of food stamps and the resultant harm

suffered through the loss of timely benefits, the balance of

hardships tips decidedly in favor of the Plaintiffs and

outweighs any injury caused by requiring the Defendant to do

what was already required under the Act.”).

     Moreover, given this Court’s conclusions that the

exclusions of Puerto Rico residents from the SSI, SNAP, and LIS

programs are unconstitutional, it is not clear “how enforcing

compliance imposes any burden on” the Government, since such an


                                  [63]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 64 of 70



“injunction merely seeks to prevent the defendants from shirking

their responsibilities under” the law.       Haskins, 794 F.2d at

1277; accord Withrow v. Concannon, 942 F.2d 1385, 1388 (9th Cir.

1991).   Accordingly, the Court finds that the balance of

hardships tips in favor of the Plaintiffs.

     The fourth factor asks whether “the public interest would

not be disserved by a permanent injunction.”        Monsanto, 561 U.S.

at 157 (quoting eBay, 547 U.S. at 391).       This factor “merge[s]”

with the previous factor (balancing the hardships) “when the

Government is the opposing party.”       Nken v. Holder, 556 U.S.

418, 435 (2009).    The Government’s (and the public’s) interest

consists in the formidable drain on the public fisc, which the

Court acknowledges.    Yet this cannot stand in the way of

vindicating the constitutional rights to equal protection of

residents of Puerto Rico.     This is especially true here, where

those who are wrongfully denied benefits are among society’s

neediest members.    As the Ninth Circuit stated:

     It is not only the harm to the individuals involved
     that we must consider in assessing the public
     interest. Our society as a whole suffers when we
     neglect the poor, the hungry, the disabled, or when we
     deprive them of their rights or privileges . . . . It
     would be tragic, not only from the standpoint of the
     individuals involved but also from the standpoint of
     society, were poor, elderly, disabled people to be
     wrongfully deprived of essential benefits for any
     period of time.

Lopez, 713 F.2d at 1437.



                                  [64]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 65 of 70



     The Court agrees and finds that an injunction covering the

Plaintiffs or similarly situated individuals throughout the

Commonwealth of Puerto Rico would not disserve the public

interest.    The Plaintiffs’ proposed injunction (whether it

covers them alone or is territory-wide) satisfies the four-

factor test.    That does not end the analysis, because the

Government argues that a remedy extending beyond the Plaintiffs

is unavailable.    The Court will now take up that question

directly.

     C.     The Court’s Authority to Provide Relief Beyond the
            Plaintiffs in this Case

     No class has been certified here, nor have the Plaintiffs

moved for class certification.     The Government contends that

this fact divests the Court of authority to issue Commonwealth-

wide relief under Article III standing requirements and

traditional equitable principles.        Defs.’ Remedies Br. 1-7.      The

Court disagrees.

     “[T]he question as to the authority of a court to issue . .

. nationwide, or universal, injunctions, as well as the

propriety of such injunctions, has spawned a veritable cottage

industry of scholarly articles in the past few years.”         City of

Chicago, v. Barr, 961 F.3d 882, 912 (7th Cir. 2020) (collecting

authorities).    The Supreme Court, at any rate, has approved

injunctions that extend beyond the parties, even when no class




                                  [65]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 66 of 70



has been certified.    Consider, for example, Weinberger v.

Wiesenfeld, 420 U.S. 636 (1975).      There, the district court

denied the plaintiff’s motion for class certification in an

equal protection challenge to a federal benefit program.

Wiesenfeld v. Secretary of Health, Educ. & Welfare, 367 F. Supp.

981, 986-87 (D.N.J. 1973).     The court nevertheless issued

nationwide declaratory and injunctive relief, and that decision

was affirmed by the Supreme Court.       Wiesenfeld, 420 U.S. at 653.

     Indeed, even the most strident critics of nationwide

injunctions acknowledge that equitable relief has traditionally

been provided to nonparties in some scenarios.        Thus, “one of

the recognized bases for an exercise of equitable power was the

avoidance of ‘multiplicity of suits,’” though “these ‘proto-

class action[s]’ were limited to a small group of similarly

situated plaintiffs having some right in common.”        Trump v.

Hawaii, 138 S. Ct. 2392, 2427 (2018) (Thomas, J., concurring)

(alteration in original) (quoting Samuel L. Bray, Multiple

Chancellors: Reforming the National Injunction, 131 Harv. L.

Rev. 417, 426-27 (2017)).     See also Mila Sohoni, The Lost

History of the “Universal” Injunction, 133 Harv. L. Rev. 920,

924 (2020) (“Under the principles which in the federal system

distinguish cases in law from those in equity, the circuit court

of the United States, sitting in equity, can make a

comprehensive decree covering the whole ground of controversy,


                                  [66]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 67 of 70



and thus avoid the multiplicity of suits that would inevitably

arise under the statute.” (quoting Smyth v. Ames, 169 U.S. 466,

517 (1898) (emphasis provided by Sohoni)).       “Therefore,” as the

Seventh Circuit recently concluded, “there is a substantial

historical basis for the concept of injunctive relief that

extends to the benefit of nonparties.”       City of Chicago, 961

F.3d at 914.

     Of course, though this case concerns federal defendants and

a congressional statute, the relief requested here is not

“nationwide” or “universal” or “cosmic”; it does not implicate

the concerns of “gamesmanship and chaos” that plague nationwide

injunctions.   Department of Homeland Sec. v. New York, 140 S.

Ct. 599, 600-01 (2020) (Gorsuch, J., concurring).        Rather, the

injunction has application only in Puerto Rico, a territory

within a single judicial circuit that has already ruled on much

of the substantive issues in this case.       A territory-wide

injunction is analagous to a statewide injunction.

     In Horne v. Flores, the Supreme Court indeed observed that

“[i]t is not even clear that the District Court had jurisdiction

to issue a statewide injunction when it is not apparent that

plaintiffs . . . had standing to seek such relief.”         557 U.S.

433, 471 (2009).   Yet the Supreme Court still remanded the case

with instructions that “the District Court should vacate the

injunction insofar as it extends beyond [the class] unless the


                                  [67]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 68 of 70



court concludes that Arizona is violating the [federal law] on a

statewide basis.”   Id. at 472 (emphasis added); see also Rodgers

v. Bryant, 942 F.3d 451, 458 (8th Cir. 2019).        The Court will

follow a similar standard here.

     D.    The Propriety of Territory-Wide Relief

     The Supreme Court’s instruction in Horne that the district

court vacate its statewide injunction unless it found a

statewide violation reflects the principle that “the scope of

injunctive relief is dictated by the extent of the violation

established, not by the geographical extent of the plaintiff

class.”   Yamasaki, 442 U.S. at 702.     Likewise, the First Circuit

vacated declaratory relief that went beyond the plaintiffs and

provided “essentially class-wide relief” despite the lack of

class certification when the plaintiffs had neither alleged nor

proven “that the failures [we]re systemic.”       Diaz-Fonseca v.

Puerto Rico, 451 F.3d 13, 39, 42 (1st Cir. 2006).        In cases of

systemic violations, however, “[t]he concern with multiplicity

of litigation is a valid factor in assessing the appropriate

scope of injunctive relief.”     City of Chicago, 961 F.3d at 919.

     There is no doubt that the constitutional violations here

are systemic.   The Government admits that it is systematically

denying SSI, SNAP, and LIS benefits to all applicants residing

in Puerto Rico, and avers that it will continue to do so

regardless of the rulings of this Court or the First Circuit --


                                  [68]
     Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 69 of 70



unless this Court orders it to stop.      See Tr. Case-Stated Hr’g

11-14.    A multiplicity of litigation is inevitable and in fact

has already begun, since the Social Security Administration has

not followed the First Circuit’s ruling that denying SSI

benefits on the grounds of Puerto Rico residency is

unconstitutional.     See Ruiz v. Social Security Administration,

Civ. A. No. 20-01240-GAG (D.P.R. May 26, 2020) (resident of

Puerto Rico suing for SSI benefits following Vaello-Madero).

     Accordingly, the Court rules that territory-wide

declaratory and injunctive relief is appropriate in this case.

V.   ORDER

     For the foregoing reasons, judgment shall enter for the

Plaintiffs on all counts.     This Court GRANTS the Plaintiffs’

request for declaratory and injunctive relief, and now provides

the following remedy:

     1.      The Court declares that it is unconstitutional to deny

             the Plaintiffs, as well as all otherwise eligible

             individuals, Supplemental Security Income (SSI),

             Supplemental Nutrition Assistance Program (SNAP), and

             Medicare Part D Low-Income Subsidy (LIS) benefits

             solely due to their residency in Puerto Rico.

     2.      The Court enjoins the Government from enforcing the

             unconstitutional provisions and implementing

             regulations of the SSI, SNAP, and LIS programs,


                                  [69]
Case 3:18-cv-01206-WGY Document 97 Filed 08/03/20 Page 70 of 70



     insofar as they exclude residents of Puerto Rico,

     against the Plaintiffs and all similarly situated

     applicants residing in the Commonwealth of Puerto

     Rico.

3.   The Court grants the Government’s request for a 60-day

     administrative stay of the injunction, except as to

     the nine named Plaintiffs in this case.



SO ORDERED

                                        /s/ William G. Young
                                        WILLIAM G. YOUNG
                                        DISTRICT JUDGE




                             [70]
